Title: From George Washington to John Carlile, 30 April 1783
From: Washington, George
To: Carlile, John,Bleecker, Leonard


                        
                            
                            
                            Gentlemen
                            Head Quarters. 30th April 1783
                        
                        It having been suggested to me that such a Measure would be agreeable to many Officers. I had, Some Time
                            before I received your Letter & Memorial of the 26th instant, written to the Secty at War, making the same
                            proposition as is mentioned by you, exclusive of the Idea of Emoluments (which Idea was particularly hinted); and grounded
                            the propriety of the Measure upon the principle of its involving no additional Expence in the Execution; at the same Time
                            that it would prove an agreeable Reward to Merit, and be a gratifull Satisfaction to many deserving Officers.
                        This proposition is probably now under Consideration—to extend it therefore at this Time, so as to embrace
                            the Emoluments of Compensation, would I confess, be going beyond my own Ideas, & would perhaps be a means of
                            preventing the Attainment of the Rank I have solicited—I would advise therefore to a suspension
                            at least, for the present if not a suppression of the Memorial, which has been handed me. I am &c.
                        
                            G.W.
                        
                    